Title: From James Madison to Thomas Jefferson, 6 September 1823
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Montpellier Sepr. 6th. 1823
        
        I return the two communications from the President inclosed in your letter of Aug. 30.
        I am afraid the people of Spain as well as of Portugal need still further light & heat too from the American example before they will be a match for the Armies, the intrigues & the bribes of their enemies, the treachery of their leaders, and what is most of all to be dreaded, their priests & their prejudices. Still their cause is so just, that whilst there is life in it hope ought not to be abandoned.
        I am glad you have put on paper a correction of the apocryphal tradition furnished by Pickering of the Draught of the Declaration of Independence. If he derived it from the misrecollections of Mr. Adams, it is well that the alterations of the original paper proposed by the latter in his own hand writing attest the fallibility of his aged memory. Nothing can be more absurd than the cavil that the Declaration contains known and not new

truths. The object was to assert, not to discover truths, and to make them the basis of the Revolutionary act. The merit of the draught therefore could only consist in a lucid enunciation of human rights, in a condensed enumeration of the reasons for such an exercise of them, and in a style & tone appropriate to the great occasion, & to the spirit of the American people.
        The friends of R. H. Lee have shewn not only injustice in underrating the Draught, but much weakness in overrating the Motion in Congress preceding it; all the merit of which belongs to the Convention of Virginia, which gave a positive instruction to her Deputies to make the motion. It was made by him as next in the list to P. Randolph then deceased. Had Mr. Lee been absent the task would have devolved on you. As this measure of Virginia makes a link in the history of our National Birth, it is but right that every circumstance attending it should be ascertained & preserved. You probably can best tell where the instruction had its origin, and by whose pen it was prepared. The impression at the time was that it was communicated in a letter from yourself to (Mr. Wythe) a member of the Convention. Always & affecty. yours
        
          James Madison
        
      